Citation Nr: 1753137	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability. 

2. Entitlement to service connection for headaches, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to a cervical spine disability or service-connected lumbar spine disability.

5. Entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected lumbar spine disability.

6. Entitlement to service connection for a bilateral hip disability, to include as secondary to his service-connected lumbar spine disability.

7. Entitlement to service connection for arthritis, to include as secondary to his service-connected lumbar spine disability.

8. Entitlement to service connection for kidney stones, to include as secondary to his service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in July 2011 before the undersigned.  A transcript of the hearing testimony has been associated with the Veteran's claims file.  The above-referenced issues were previously remanded by the Board in June 2012 and July 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that the Veteran's claims that remain on appeal must again be remanded for development.  In July 2017, the Board remanded the issues of entitlement to service connection for a cervical spine disability, a bilateral knee disability, a bilateral hip disability, and arthritis for a medical opinion to determine whether any of these diagnosed conditions had been caused or aggravated by the Veteran's service-connected lumbar spine disability.  The Board specifically called the examiner's attention to following evidence: objective evidence of atrophy of the left leg in July 1979; objective findings of a "severe" antalgic gait due to the Veteran's back in December 2007; and reports of difficulty ambulating in August 2012.  Despite this notation, the examiner did not in any way discuss the Veteran's antalgic gait or whether difficulty ambulating related to the Veteran's back caused or aggravated any of these condition.  Rather, the examiner stated that the Veteran's conditions were the result of normal age progression, deconditioning, past history of tobacco use, and past physical occupations that involved heavy lifting and use of upper and lower body mechanics.  

The Board, however, finds that this rationale does not address whether the use of lower body mechanics for over thirty years with atrophy of the left leg and a "severe" antalgic gait due to the Veteran's back either caused or permanently aggravated the Veteran's cervical spine disability, his bilateral knees, his bilateral hips, or other documented arthritis.  The Board finds that a new medical opinion must be obtained to address these issues.  

Additionally, the examiner opined that the Veteran's kidney condition was not caused or aggravated by his lumbar spine condition because "there is no cause and effect relationship that arthritis of the spine causes kidney stones or causes aggravation." The examiner explained, "Kidney stones may form when the normal balance of water, salts, minerals, and other substances found in urine changes.  How this balance changes determines the type of kidney stone you have."  This explanation does not address the Veteran's contention that the medications, including anti-inflammation drugs and pain medications, that he has been using to treat his lumbar spine condition caused or aggravated his kidney stones.  It is possible that these medications (other substances) could alter the balance of substances in the Veteran's urine and he reports that the medications specifically report on their labels that their use can result in liver and kidney failure from prolonged use.  Accordingly, the Board finds that these concerns must be addressed by the examiner.  

As noted in the previous remand, issues of entitlement to service connection for headaches, a right and left shoulder disability, are inextricably intertwined with the Veteran's claim for service connection for a neck disability and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision on these issues is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to schedule the Veteran for an examination with an appropriate physician for disabilities of cervical spine, the bilateral hips, the bilateral knees, and any other diagnosed arthritis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any neck disability, knee disability, hip disability, or any other diagnosed arthritis is proximately due to or the result of the Veteran's service-connected low back disability.

If providing a negative opinion the examiner must specifically address the following: objective evidence of atrophy of the left leg in July 1979; objective findings of a "severe" antalgic gait due to the Veteran's back in December 2007; and reports of difficulty ambulating in August 2012.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that any neck disability, knee disability, hip disability, or any other diagnosed arthritis was aggravated beyond its natural progression by the Veteran's service-connected low back disability.

If providing a negative opinion the examiner must specifically address the following: objective evidence of atrophy of the left leg in July 1979; objective findings of a "severe" antalgic gait due to the Veteran's back in December 2007; and reports of difficulty ambulating in August 2012.  

The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Undertake appropriate efforts schedule the Veteran for a VA examination to determine the nature and etiology of his kidney stones.  

The examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney stones are caused by, or aggravated by, the treatment for the Veteran's lumbar spine disability, including the use of anti-inflammatory and pain medication.

The examiner is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

